DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action corresponds to Applicant’s Amendment of April 5, 2022.

Interview Summary
Based on further search and consideration, Examiner determined that the claims would be allowable if a terminal disclaimer is filed in light of the issued claims of U.S. Patent No. 10,740,403 B1. Accordingly, Examiner contacted Applicant on May 24, 2022, and Applicant confirmed on May 25, 2022 that they agreed to file the terminal disclaimer in light of Examiner’s request. As such, the claims are considered to be allowable.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 15-16, filed April 5, 2022, with respect to the claims including significantly more, and the prior art failing to disclose the “frames being of equal size” and “an ordered sequence of the first frame” have been fully considered and are persuasive.  Accordingly, the claims are considered to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165